   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 1 of 28 PageID #:127




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )      No. 1:20-CR-00696
                                                )
      v.                                        )
                                                )
                                                )      Judge Edmond E. Chang
ANTHONY SIMPKINS-MCDONALD                       )
                                                )

                         MEMORANDUM OPINION AND ORDER

      In August 2020, Chicago police officers found a gun and ammunition magazine

hidden in Anthony Simpkins-McDonald’s car during what had been a routine traffic

stop. R. 37, Def’s. Mot. at 4.1 Simpkins-McDonald now moves to suppress evidence of

the gun and magazine, and the statements he made during the traffic stop. He be-

lieves that (1) the officers’ search of his car violated his Fourth Amendment rights;

and (2) the traffic stop transformed into a custodial interrogation but the officers

failed to give Simpkins-McDonald any Miranda warnings. Id. at 5, 10. Not surpris-

ingly, the government opposes the motion. R. 41, Resp. For the reasons explained in

this Opinion, Simpkins-McDonald’s motion is granted in part and denied in part.

                                    I. Background

      Shortly before 10 p.m. on August 14, 2020, Simpkins-McDonald was driving a

black Subaru on a street in Niles. Def.’s Mot. at 1. The problem: no working tail-

lights. Id.: Resp. at 2. Niles Police Officers Carlos Jimenez and Roy Brines spotted



      1Citationsto the record are noted as “R.” followed by the docket number and the page
or paragraph number. The video exhibits are not on the docket.
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 2 of 28 PageID #:128




Simpkins-McDonald driving down the street. Def’s. Mot. at 1; Resp. at 2; Exh. D,

Jimenez Dash Cam, 21:49:45–21:51:00. After following Simpkins-McDonald for a few

blocks, Jimenez turned on his emergency lights. Id. at 2. At first, Simpkins-McDonald

reacted by stopping his car in the left lane and putting his head and arms out the

driver’s side window. Resp. at 2–3; Jimenez Dash Cam, 21:51:00–21:51:40. Then he

pulled over to the right curb lane, and again put his head and arms out of the window.

Resp. at 3; Jimenez Dash Cam at 21:52:12–30. Jimenez and Brines also pulled over

to the curb and approached Simpkins-McDonald’s car. Resp. at 3. Jimenez spoke to

Simpkins-McDonald through the driver’s side window for several minutes. Jimenez

Dash Cam at 21:53:30–22:00:00. He could smell cannabis and saw that Simpkins-

McDonald had “red bloodshot glassy eyes and an undone zipper and belt.” Exh. C,

Police Report, 28. He could also see cannabis leaves in the driver’s lap and strewn

over the front seat area. Resp. at 3; Exh. A, Jimenez Body Cam, 22:20:08. And he

could see an open container of cannabis on the front passenger seat. Resp. at 3; Police

Report at 28. The government also alleges that Simpkins-McDonald made “furtive

movements” toward the passenger side of the car. Resp. at 4; Police Report at 28.

      Jimenez ordered Simpkins-McDonald to get out of the car for a field sobriety

test. Mot. at 2; Exh. B, Brines Body Cam, 22:00:28–1:31. Simpkins-McDonald got out,

and also fastened his pants and belt while talking with Jimenez. Id. at 22:00:28–55.

Jimenez patted Simpkins-McDonald down and did not find any weapons or contra-

band. Mot. at 2; Brines Body Cam at 22:01:30–22:02:04. Jimenez then explained, “I



                                          2
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 3 of 28 PageID #:129




gotta verify that you’re good to drive.” Jimenez Body Cam at 22:03:20.2 Then he con-

ducted the field sobriety test, which lasted around 10 minutes. Def’s. Mot. at 2;

Jimenez Body Cam at 22:03:30–22:12:50. Simpkins-McDonald told Jimenez that he

had last smoked about two hours earlier; he then followed all the instructions to per-

form the test. Id.

      After finishing the test, Jimenez asked Simpkins-McDonald if he had “anybody

nearby” who could come and get the car, explaining that Simpkins-McDonald would

not be allowed to drive or park it because he was “still a little high.” Jimenez Body

Cam at 22:12:50–22:14:00. In his report, Jimenez described Simpkins-McDonald as

showing “minimal signs of impairment.” Police Report at 28. Jimenez further told

Simpkins-McDonald, “Because you’re being cool with me and everything else, that’s

why I’m not going to arrest you for the DUI and I’m not going to take your car.”

Jimenez Body Cam at 22:13:35–55. He explained that the open container was also a

misdemeanor, but that he would use his discretion to write Simpkins-McDonald a

ticket. Id. at 22:14:00–30. Simpkins-McDonald asked if he was going to be arrested,

and Jimenez responded, “No.” Id. at 22:14:30–50. Then Jimenez explained that he

would need to “take the weed” and then he would write Simpkins-McDonald two tick-

ets. Id. at 22:15:00–30. When Simpkins-McDonald asked, “Who cares about the

weed?” and explained that he had a medical marijuana card, Jimenez again explained




      2ExhibitA, Jimenez’s body camera footage, begins during this pat-down. Jimenez
Body Cam 22:01:56.
                                          3
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 4 of 28 PageID #:130




that he could not smoke in the car and that he could have arrested him, saying, “take

this as a blessing.” Id. at 22:15:20–45.

      Simpkins-McDonald began moving towards the car, saying “let’s go get the

weed.” Jimenez Body Cam at 22:15:40–43. Jimenez told him that he (Jimenez) would

grab it, and told Simpkins-McDonald to sit down. Id. at 22:15:45. Jimenez followed

this up by saying, “You don’t gotta sit down if you don’t want to, but it’s gonna take a

little bit.” Id. at 22:15:45–22:15:50. When Simpkins-McDonald said he wanted to get

his cigarettes out of the car, Jimenez told him that he would get the cigarettes, wallet,

and “all your stuff.” Id. at 22:15:50–58. Jimenez and Brines explained that, after

searching the car, they would park it around the corner in a nearby lot. Id. at

22:16:00–20. Then the officers again told Simpkins-McDonald to “hang tight”

(Jimenez) and “take a seat” (Brines). Id. at 22:16:20–27. Simpkins-McDonald sat on

the curb, and Jimenez walked over to begin searching the car. Id. at 22:16:30–38.

Simpkins-McDonald then asked, as he sat on the curb, if he had to sit, and Brines

answered, “Yeah, take a seat.” Brines Body Cam at 22:16:55–58.

      From his seat on the curb, Simpkins-McDonald objected to Jimenez searching

the car, and then stood up and began walking over to the car, ignoring Brines’s re-

peated instruction to “take a seat,” and Brines’s question, “What else you got in the

car?” Brines Body Cam at 22:17:08–25. Brines called to Jimenez, who came back

around to speak with Simpkins-McDonald. Id. at 22:17:24–55. Simpkins-McDonald

again objected to the search, and Jimenez again explained that he had to take the

cannabis and search the car for any other contraband. Id. at 22:17:25–30. He also
                                           4
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 5 of 28 PageID #:131




asked Simpkins-McDonald what else was in the car. Id. at 22:17:30–34. As Simpkins-

McDonald continued to object, Jimenez explained that he needed to search the car

and remove any contraband as “part of the deal” of Simpkins-McDonald only receiv-

ing tickets, and that the other option was to arrest him and conduct the same search.

Id. at 22:17:35–22:18:05. Jimenez again said, “Take the blessing here,” then immedi-

ately asked, again, “What is in the car?” Id. at 22:18:05–12. As Brines told him to sit

down, Jimenez asked again what was in the car, and Simpkins-McDonald said it was

“just the weed.” Id. at 22:18:12–26. Jimenez explained again that he would “grab the

weed,” search the car to make sure he had all of it, give Simpkins-McDonald tickets,

and then park the car nearby. Id. at 22:18:26–35. Jimenez also reiterated that Simp-

kins-McDonald could call someone to come pick up the car after the search. Id. at

22:18:36–42.

      Simpkins-McDonald asked if he could call his wife, and asked, “Can she come

get me?” Brines Body Cam at 22:18:55–19:03. Jimenez answered both questions yes,

but told Simpkins-McDonald repeatedly to sit down while he made the call. Brines

Body Cam at 22:18:55–20. Jimenez also asked how far away Simpkins-McDonald’s

wife was, and upon hearing she was not far, reiterated that she could come get Simp-

kins-McDonald and the car once the search was complete. Id. Brines also instructed

Simpkins-McDonald to sit. Id. at 22:19:20. Simpkins-McDonald complied and sat

back down on the curb as he called his wife. Id. at 22:19:19–21. Then Jimenez told

him to cross his ankles. Id. 22:19:21–24. Jimenez resumed searching the car, and

Brines remained behind to supervise Simpkins-McDonald, who had reached his wife
                                          5
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 6 of 28 PageID #:132




on the phone. Id. at 22:19:30–35. While speaking with his wife, Simpkins-McDonald

asked for the address of the traffic stop, which Brines gave him and which he relayed

to his wife. Id. at 22:19:40–22:20:00. Then he asked Brines what police station he

would be taken to if he were to be “locked up.” Id. at 22:20:00–05. To this, Brines

responded, “You’re not going to jail! What do you have in the car?” Id. at 22:20:05–07.

Simpkins-McDonald asked again about the police station and its address, and Brines

told him it would be the Niles Police Station at 7000 Touhy Avenue. Id. at 22:20:10–

20. Simpkins-McDonald then gave the address to his wife on the phone, and Brines

asked again what was in the car. 22:20:20–45. Simpkins-McDonald did not answer,

instead telling his wife to come to the station address. Id.

      At this point, Brines told Jimenez, “Carlos, let’s detain him.” Brines Body Cam

at 22:20:48–50. Jimenez and Brines told Simpkins-McDonald to stand, put him in

handcuffs, and told him, “You’re being detained right now.” Id. at 22:20:51–22:21:19.

The officers did not advise Simpkins-McDonald of his Miranda rights. Simpkins-

McDonald, still on the phone with his wife, told her to “come to the location—7000

Touhy Avenue.” Id. at 22:21:00–04. She asked him why she had to come there, and

hearing that he was being detained, asked for what, to which Simpkins-McDonald

explained that he had been pulled over in a traffic stop. Id. at 22:21:05–28. The offic-

ers sat him back down on the curb during this conversation. Id. Jimenez, having

missed most of the previous few minutes of interaction because he was searching the

car, told Simpkins-McDonald to give his wife the address “so she can come get the

car.” Id. 22:21:29–33. When he heard Simpkins-McDonald give the police station
                                           6
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 7 of 28 PageID #:133




address, he stopped and turned and reminded Simpkins-McDonald he was not at the

station. Id. at 22:21:35–47. Meanwhile, Brines hung up Simpkins-McDonald’s cell

phone, which he had taken while handcuffing him, and said, “We’ll call your baby

mama back when we’re done.” Id. at 22:21:36:48–50. Then Jimenez went back to re-

sume searching the car, and Brines again asked Simpkins-McDonald what was in the

car. Id. at 22:21:50–22:00:00. Simpkins-McDonald again said, “nothing but weed” and

Brines asked how much, and asked, “Why are you talking about going to jail?” Id. at

22:22:00–08. Simpkins-McDonald answered, “Because you all like put me in hand-

cuffs, doing all this extra, and I ain’t did nothing, bro.” Id. at 22:22:10–19.

      Two more uniformed officers now arrived and one immediately agreed to help

Jimenez search the car. Brines Body Cam at 22:22:15–30. As the new officer walked

away, Simpkins-McDonald again asked why the car was being searched, and Brines

said, “There’s weed in plain view which gives us probable cause to search the car.” Id.

at 22:22:35–40. Then he asked once again what else was in the car, imploring Simp-

kins-McDonald to “be honest with me, bro.” Id. at 22:22:40–46. Simpkins-McDonald

then began to explain that he had been spending time with friends earlier that day,

and one of them said he would give him a gun. Id. at 22:22:47–23:05. Brines asked

where the gun was, and Simpkins-McDonald said, “He’s gonna find it … just let him

find it.” Id. at 22:23:05–14. Simpkins-McDonald further stated that the gun wasn’t

his and he didn’t know where it was in the car, at which point Brines walked over to

the car to ask the searching officers if they had found the gun. Id. at 22:23:15–35. A

few moments later, Brines confirmed the officers had found the gun in the car.
                                            7
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 8 of 28 PageID #:134




22:24:00–05. They had also found a magazine shortly before finding the gun. Jimenez

Body Cam, 22:23:20. In the background of Brines’s body-cam footage, Simpkins-

McDonald can be heard continuing to answer questions about the gun. Brines Body

Cam at 22:23:30–22:25:54. He said several times that he thought the friend who had

said he would give him a gun might have been “just talking.” Id.

      A few minutes after finding the gun, and after learning from another newly

arrived officer that he had been convicted of robbery, officers arrested Simpkins-

McDonald. Id. at 22:27:00–30. He asked why he was being arrested, and Jimenez told

him he already knew. Id. at 22:27:45–22:27:55. The officers explained what would

happen next, and seated him in the car. Id. at 22:27:56–29:25. Shortly thereafter,

Brines read him his Miranda rights from a card. Id. at 22:30:32–31:05. Brines asked

Simpkins-McDonald if he understood his rights, and Simpkins-McDonalds answered,

“Yes, sir.” Id. at 22:31:05–08. Brines also asked if he had a concealed-carry license or

a FOID (Firearm Owners Identification) card, to which he answered that he did not.

22:31:40–44. Officers asked him several more questions about the gun, which he an-

swered while sitting in the squad car. Id. 22:31:45–33:26. Simpkins-McDonald made

additional statements on the way to the station and at the station. Id. 22:44:00–47:15;

Resp. at 10; Police Report at 29.

      A grand jury charged Simpkins-McDonald with unlawfully possessing a fire-

arm after being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). R. 17, In-

dictment.



                                           8
    Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 9 of 28 PageID #:135




                                   II. Legal Standard

       The Fourth Amendment protects against “unreasonable searches and sei-

zures.” U.S. CONST. amend. IV. This “protection extend[s] to brief investigatory stops

of persons or vehicles that fall short of traditional arrest.” United States v. Arvizu,

534 U.S. 266, 273 (2002) (citing Terry v. Ohio, 392 U.S. 1, 9 (1968)). Thus, even when

a police officer pulls over a vehicle for a brief traffic stop, the “officer must have at

least an articulable and reasonable suspicion that the particular person stopped is

breaking the law.” United States v. Rodriguez-Escalera, 884 F.3d 661, 667–68 (7th

Cir. 2018) (quoting Delaware v. Prouse, 440 U.S. 648, 663 (1979)) (cleaned up).3 Rea-

sonable suspicion must amount to more than a hunch, but need not rise to the more

demanding standard of probable cause. Gentry v. Sevier, 597 F.3d 838, 845 (7th Cir.

2010). “When determining whether an officer had reasonable suspicion, courts exam-

ine the totality of the circumstances known to the officer at the time of the stop, in-

cluding the experience of the officer and the behavior and characteristics of the sus-

pect.” United States v. Mays, 819 F.3d 951, 955 (7th Cir. 2015) (cleaned up).

       The Fourth Amendment also protects against warrantless searches, “unless

one of a few specifically established and well-delineated exceptions applies.” United

States v. Williams, 627 F.3d 247, 251 (7th Cir. 2010) (citing Arizona v. Gant, 556 U.S.

332 (2009)). One exception to the warrant requirement is the automobile exception,




       3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              9
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 10 of 28 PageID #:136




which authorizes an officer to conduct a warrantless search of a car if there is proba-

ble cause to believe it contains contraband or evidence of a crime. Id. When probable

cause exists to search a car, officers can search any part of the car that might contain

contraband, “including closed compartments, containers, packages, and trunks.” Id.

      If a search or seizure violates the Fourth Amendment, a court will generally

exclude the evidence arising from the search and seizure. United States v. Wilbourn,

799 F.3d 900, 910 (7th Cir. 2015); see also Wong Sun v. United States, 371 U.S. 471,

484–86 (1963).

                                    III. Analysis

      Simpkins-McDonald argues that the gun found in his car must be suppressed

because the police officers had no right to prolong his detention and search his car.

Def’s Mot. at 5–7. He further argues that the statements he made while detained at

the scene of the traffic stops must be suppressed on two grounds: (1) as “fruit of the

poisonous tree” from the unlawfully prolonged stop; and (2) he was not read his Mi-

randa rights. Id. at 5, 10.

      As an initial matter, there is no need to hold an evidentiary hearing. The par-

ties and the Court have the benefit of several video recordings of the interactions at

issue. The defense has not submitted an affidavit or any other facts or evidence to

contradict the videos, or otherwise demonstrate that a hearing is warranted. The de-

fense claims only there are discrepancies between the videos provided, and the police

report authored by Jimenez. Def’s. Mot. at 4–5. But the claimed discrepancies are

minor and irrelevant. The report states that Simpkins-McDonald attempted to
                                          10
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 11 of 28 PageID #:137




“block” Jimenez from returning to the car. Police Report at 28. Having viewed

Brines’s and Jimenez’s body camera footage, the Court agrees with the defense that

“block” is an overstatement, but the footage does clearly show Simpkins-McDonald

objecting to the search of his car, and trying—though not at all violently—to stop

Jimenez from searching it. Brines Body Cam at 22:17:08–25. The defense also clari-

fies that Simpkins-McDonald called his wife and told her to pick him up from the

Niles Police Department if he got arrested, a qualifier that is absent from the police

report. Def’s Mot. at 5; Police Report. But this difference is both immaterial and over-

stated—Simpkins-McDonald told his wife in no uncertain terms to come to the station

as he was being handcuffed. Brines Body Cam at 22:21:00–04. It also does not matter

that Jimenez’s report does not mention his initial statements about only issuing

Simpkins-McDonald a ticket; the Court has heard those statements on the videos.

Def’s. Mot. at 5; Police Report; Jimenez Body Cam 22:13:35–55, 22:14:00–50; Brines

Body Cam 22:17:35–18:05, 22:20:05–07. In general, to the extent that the videos con-

flict with the police report, the Court naturally will credit the video footage.

                                      A. The Gun

      The defense has moved to suppress the firearm recovered from Simpkins-

McDonald’s car on the grounds that the officers unlawfully prolonged his detention

in order to search the car, in violation of his Fourth Amendment rights. Def’s. Mot. at

5. The government argues that Simpkins-McDonald was subject to a lawful traffic

stop based on probable cause, during which the officers acquired probable cause to

believe he had also committed cannabis violations, which made his detention
                                           11
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 12 of 28 PageID #:138




reasonable. Resp. at 12–15. Moreover, the government argues that the automobile

exception to the warrant requirement permitted the search. Id. at 15.

       To begin, the initial seizure of Simpkins-McDonald’s Subaru was a valid traffic

stop. Brendlin v. California, 551 U.S. 249, 257–58 (2007). The dash-cam footage

clearly shows him driving without tail-lights and being pulled over. Jimenez Dash

Cam, 21:49:45–21:51:00. Moreover, Simpkins-McDonald’s brief does not challenge

the initial stop and he has presented no evidence undermining the video or calling

the fact into question. Based on the uncontradicted camera footage, the traffic stop

itself was valid.

       Moving on based on that starting point, “[d]uring a valid traffic stop, an officer

may order the driver and passengers out of the vehicle without violating the Fourth

Amendment.” United States v. Tinnie, 629 F.3d 749, 751 (7th Cir. 2011). If an officer

has a reasonable suspicion that the driver or passenger may be armed and dangerous,

then the officer may also frisk that individual. Id. To determine if a suspicion was

reasonable, the question “is whether a reasonably prudent [officer] in the circum-

stances would be warranted in the belief that [the officer’s] safety or that of others

was in danger.” Terry, 392 U.S. at 27.

       Simpkins-McDonald acknowledges that he was “stopped initially for driving

without taillights,” and that the police officers “observed a container of cannabis in

plain view.” Def’s. Mot. at 7. He concedes: “This observation granted reasonable sus-

picion enough to investigate the cannabis further.” Id. So the defense concedes that

the officers did not violate Simpkins-McDonald’s rights when they ordered him to get
                                           12
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 13 of 28 PageID #:139




out of the car, patted him down, and conducted the field sobriety test. Id. The defense

argues, however, that the officers unlawfully prolonged his detention when they con-

ducted a warrantless search of the car after deciding that he would simply be ticketed

for the open container of cannabis. Id. The defense argues that the officers “needed

independent probable cause after resolving the cannabis violation in order to legally

search Mr. Simpkins-McDonald’s car,” and that they lacked this probable cause. Id.

at 5.

        As the government points out, however, the automobile exception to the Fourth

Amendment’s warrant requirement applies in full force to the facts here, making the

search reasonable. Resp. at 15. In the words of the Seventh Circuit, “the automobile

exception permits the police to search a vehicle if there is probable cause to believe it

contains evidence of criminal activity. … The authority to search encompasses any

area of the vehicle where evidence of the crime might be found.” United States v.

Charles, 801 F.3d 855, 860 (7th Cir. 2015) (citing Gant, 556 U.S. at 347). In this case,

Jimenez and Brines had seen an open container of cannabis, as well as cannabis

leaves scattered around the front seats of the vehicle. Jimenez Body Cam, 22:20:08;

Police Report at 28. Although the recreational use of marijuana is now legal in Illi-

nois, it is still illegal to have an open container of cannabis in a car, 625 ILCS 5/11-

502.15, and to drive under the influence of cannabis, 625 ILCS 5/11/-501. The officers

thus had seen evidence of a crime and had probable cause to believe that there could

be more proof in the car; at the very least, there was probable cause to believe that

more marijuana would be found in the car. This gave them the authority to search
                                           13
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 14 of 28 PageID #:140




the car. United States v. McGuire, 957 F.2d 310 (7th Cir. 1992) (holding that when an

officer found an open container of alcohol in the vehicle, he had “probable cause to

believe that the car contained additional contraband or evidence,” and thus had “au-

thority to search every part of the vehicle and its contents that could conceal addi-

tional contraband, including the area beneath the passenger seat and the trunk”); see

also United States v. Foreste, 780 F.3d 518, 527 (2nd Cir. 2015) (explaining that offic-

ers acted reasonably when they saw what looked like drug residue on motorist’s cloth-

ing and nostrils, and detained motorist half an hour until a thorough drug search

could be conducted); United States v. Lott, 954 F.3d 919, 923 (6th Cir. 2020) (“It is

uncontested that Lott’s admission to having marijuana in his car provided reasonable

suspicion to the officers to prolong the stop.”). The gun (and the magazine) that the

officers found during this lawful search will not be suppressed.

      The cases that Simpkins-McDonald cites in support of his argument that the

officers unlawfully prolonged the traffic stop do not help him. In Rodriguez v. United

States, the Supreme Court affirmed that an officer may not prolong a traffic stop be-

yond completing its original purpose, “absent reasonable suspicion.” 575 U.S. 348,

353, 357 (2015). The Seventh Circuit applied this rule in a case where an Illinois State

Trooper pulled over a couple for a traffic violation on the interstate and, after speak-

ing with each of them briefly, became suspicious. Rodriguez-Escalera, 884 F.3d at

663–64. The driver and passenger were coming from Los Angeles, and each of them

told the officer a different destination city—but the driver explained this by telling

the officer that she had told her fiancée they were driving to Pennsylvania, while
                                          14
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 15 of 28 PageID #:141




planning to surprise him with a trip to New York City. Id. The officer felt that was

strange and called for a canine unit to sniff the car. Id. at 664–65. He delayed issuing

the tickets about half an hour, until the canine unit arrived. Id. at 665. The dog found

no drugs, but the officer still had a hunch, so he asked for permission to search the

car and found 7½ pounds of methamphetamine and $28,000 in cash Id. at 665–66. At

an evidentiary hearing, he explained that he was suspicious because of the discrep-

ancies in the driver and passenger’s travel plans; their origin city of Los Angeles, “a

major distribution center for narcotics trafficking”; the multiple air fresheners in the

car; and the driver’s nervousness. Id. at 666. But the district court concluded, and the

Seventh Circuit agreed, that this was not enough to generate “the reasonable suspi-

cion necessary to extend the stop” until the dog arrived. Id. As the Seventh Circuit

explained: “Although reasonable suspicion embodies something less than probable

cause, it requires more than a hunch or inchoate suspicion.” Id. at 668 (citing United

States v. Wilbourn, 799 F.3d 900, 909 (7th Cir. 2015)) (cleaned up).

      Here, Officers Jimenez and Brines acted on much more than a mere hunch.

They saw marijuana strewn across Simpkins-McDonald’s front seat. Police Report at

28. They saw an open container of marijuana. Id. They subjected Simpkins-McDonald

to a field sobriety test, which revealed he was impaired. Id. They had not just reason-

able suspicion, but probable cause to believe that Simpkins-McDonald had committed

infractions beyond driving without working tail-lights (the original reason for pulling

him over). This is not a case like Rodriguez-Escalera, where an officer stopped a driver

for a traffic infraction and had no good reason to detain her further. In this case, the
                                          15
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 16 of 28 PageID #:142




officers stopped Simpkins-McDonald for a traffic infraction and then were immedi-

ately confronted with clear evidence that additional offenses had been committed.

The officers acted reasonably in prolonging the stop and searching the car.

       Simpkins-McDonald argues that as soon as the officers told him they would

give him tickets rather than arrest him, “the encounter ended.” Def’s. Mot. at 9. He

argues that the officers “resolved the issue” of the cannabis container by patting him

down, conducting the field sobriety test, and deciding to cite him. Id. at 9–10. But he

cites no case law to support the idea that a drug offense like that must be deemed

resolved in this way. As already explained, the automobile exception authorized the

officers to search the car, regardless of whether they planned to arrest Simpkins-

McDonald or merely issue a ticket. The officers’ initial decision to ticket him was, as

Jimenez explained at the time, a matter of discretion, and did not preclude the officers

from searching the vehicle for more evidence. The search was lawful, and the gun and

magazine found in that search is admissible.

                                   B. The Statements

       Simpkins-McDonald asks to suppress “the statements leading to the fire-

arm”—specifically, everything he said after being told to sit down while Jimenez

searched his car—because he was not provided Miranda warnings. Def’s. Mot. at 9–

10.4 The government argues that Simpkins-McDonald was not in custody for Miranda




       4The  defense also asserts that the statements must be suppressed as “fruit of the poi-
sonous tree” because the stop was unlawfully prolonged. Def’s. Mot. at 5–6. As already ex-
plained, the stop and search were lawful, so this argument fails.
                                             16
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 17 of 28 PageID #:143




purposes until he was handcuffed. Resp. at 17. And even the statements Simpkins-

McDonald made while in custody should still come in, according to the government,

because (1) he was not interrogated, so the Miranda exclusionary rule does not apply;

and (2) even if he was interrogated, the public-safety exception to the Miranda rule

applies. Resp. at 17.

      As established by the holding in Miranda, suspects must be advised of their

constitutional rights before officers subject them to custodial interrogation. United

States v. Abdulla, 294 F.3d 830, 834 (7th Cir. 2002) (citing Miranda v. Arizona, 384

U.S. 436, 444 (1955)). “Accordingly, a suspect must be both ‘in custody’ and subjected

to ‘interrogation’ before the Miranda warnings requirement is triggered.” Id. To be

considered “in custody,” a suspect’s “movement [must be] restrained to the degree

comparable to a formal arrest.” Id. at 834. To determine whether an individual is in

custody, courts are directed to consider whether, under the circumstances, “a reason-

able person would have felt he or she was at liberty to terminate the interrogation

and leave.” JDB v. North Carolina, 564 U.S. 261, 270 (2011) (citing Thompson v. Keo-

hane, 516 U.S. 99, 112 (1995)).

      The Supreme Court long ago held that a routine traffic stop does not place a

suspect in custody for Miranda purposes. Berkemer v. McCarty, 468 U.S. 420, 437–

40 (1984). This is because those stops are “presumptively temporary and brief,” and

because the circumstances of a “typical traffic stop are not such that the motorist feels

completely at the mercy of the police.” Id. at 437–38. But this does not mean that

Miranda warnings are never required during a traffic stop: “if a motorist who has
                                           17
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 18 of 28 PageID #:144




been detained pursuant to a traffic stop thereafter is subjected to treatment that ren-

ders him ‘in custody’ for practical purposes, he will be entitled to the full panoply of

protections prescribed by Miranda.” Id. at 440. In other words, a routine traffic stop

by itself does not qualify as a custodial setting, but a traffic stop can escalate until

the suspect is deemed to be in custody. It is not unusual, however, for a motorist to

be asked to step out of her car, and this request alone does not place the motorist in

custody. See United States v. Johnson, 680 F.3d 966, 975 (7th Cir. 2012) (overruled

on other grounds by Fowler v. Butts, 829 F.3d 788 (7th Cir. 2016)).

      With regard to interrogation, not every question from a law enforcement officer

constitutes an interrogation for Miranda purposes. The Seventh Circuit directs courts

to ask “whether a reasonable objective observer would have believed that the question

claimed by the defendant to have been unlawful interrogation was in fact reasonably

likely to elicit an incriminating response.” Abdulla, 294 F.3d at 834 (cleaned up).

Moreover, an officer’s “reflexive question” responding to statements volunteered by a

suspect without prompting “does not constitute an ‘interrogation’ for purposes of Mi-

randa.” Anderson v. Thieret, 903 F.2d 526, 531 (7th Cir. 1990).

      With these principles in mind, it makes sense to divide Simpkins-McDonald’s

statements into two categories: those he made before he was handcuffed, and those

he made after he was handcuffed.

                                 1. Before Handcuffs

      Simpkins-McDonald argues that he was “in custody” from the moment the of-

ficers “told him to sit down while they searched the car.” Def’s. Mot. at 11. The officers
                                           18
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 19 of 28 PageID #:145




first told him to sit at about 10:15 p.m. Brines Body Cam at 22:15. The government

contends that Simpkins-McDonald was not in custody before he was handcuffed, cit-

ing Berkemer and Maryland v. Shatzer, 559 U.S. 98 (2010). Gov’t. Resp. at 17 n.11.

Although the government is ultimately correct, it is not because roadside questioning

without handcuffs can never constitute custodial interrogation—as previously ex-

plained, the Supreme Court explicitly left open this possibility in Berkemer. Instead,

under the specific circumstances of this case, Simpkins-McDonald was not in custody.

      Although the traffic stop began in a routine way, it escalated at least twice

before the officers handcuffed Simpkins-McDonald: once when they first told him to

sit down, Brines Body Cam at 22:15, and again when they told him to sit and cross

his ankles, Brines Body Cam at 22:19:27–29. After he was first told to sit, Simpkins-

McDonald was able to stand again and walk over to the car. Id. at 22:17:10–25. A few

minutes later, the officers directed him to sit again, and to cross his ankles, but even

then, he still had access to his cell phone. Id. at 22:19:00–22:21:00. He was allowed

and even encouraged to call his wife, who he had been told could come pick him up

and pick up the car. Jimenez Body Cam at 22:12:50–22:14:00; Brines Body Cam at

22:19:00–22:21:00. And most importantly, both Jimenez and Brines told Simpkins-

McDonald repeatedly that he was not under arrest and was not going to jail. Jimenez

Body Cam at 22:13:35–55, 22:14:30–50, 22:15:20–45, 22:17:45–22:18:05; Brines Body

Cam at 22:20:05–07.

      Courts have declined to find that an individual was in custody under similar

circumstances. In one case, the Seventh Circuit noted the following circumstances,
                                          19
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 20 of 28 PageID #:146




which largely apply to Simpkins-McDonald: “no weapons were drawn, Johnson was

not told he was under arrest, Johnson was not handcuffed, only two plainclothes of-

ficers were present, the encounter occurred on a public roadway, and there was no

other display of force or physical restraint.” Johnson, 680 F.3d at 975. Although Simp-

kins-McDonald was told to sit, he was never physically forced down nor were weapons

drawn while seated on the curb. Indeed, there is no allegation that the officers drew

their weapons on Simpkins-McDonald at any point during the encounter, and the

video footage does not show anything like that. With regard to the two additional

officers, they did not arrive on the scene until after Simpkins-McDonald was cuffed.

Brines Body Cam at 22:22:15–30. The encounter also occurred on a public roadway,

a relatively busy and large street in Niles, where cars can be seen passing in the

background. See generally Brines Body Cam. The similarities between this case and

Johnson are compelling.

      In another case, the Seventh Circuit again focused on the fact that the officer’s

weapon was not drawn, as well as the “calm voice” used by the officer and the public

place of the encounter. United States v. Schlatter, 411 Fed.Appx. 896 (7th Cir. 2011)

(nonprecedential disposition). Here too, Officers Jimenez and Brines sound calm

throughout the body camera footage that the Court has reviewed. And, to repeat, the

traffic stop took place on a busy street in public view.

      In yet another case, even asking a motorist to sit inside an officer’s patrol car

was not enough to deem him to be in custody, because the district court did not find

that it was “an otherwise coercive atmosphere.” United States v. Quinonez-Sandoval,
                                           20
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 21 of 28 PageID #:147




943 F.2d 771, 775 (7th Cir. 1991); see also United States v. Sullivan, 138 F.3d 126,

132 (4th Cir. 1998) (holding that there was no custodial interrogation where the “con-

versation included no threats or statements that Sullivan was being detained, and it

occurred at midday on the side of a highway in full public view”); United States v.

Brooks, 772 Fed.Appx 573, 574 (9th Cir. 2019) (non-precedential disposition) (no cus-

todial interrogation where defendant “was asked to sit in the patrol car while the

trooper wrote the citation” but “he sat in the front seat and was not restrained”; he

was also “repeatedly told he was not under arrest”).

      Ultimately, although the defense has a few points on its side, the Court con-

cludes that, before he was handcuffed, Simpkins-McDonald was not in custody for

Miranda purposes. Granted, he was firmly told to sit down, and he doubtless did not

feel free to just get up and leave in that moment. But the Supreme Court acknowl-

edged in Berkemer that “few motorists would feel free either to disobey a directive to

pull over or to leave the scene of a traffic stop without being told they might do so.”

Berkemer, 468 U.S. at 436. Although this makes a traffic stop a seizure for Fourth

Amendment purposes, it does not automatically elevate the stop to a custodial situa-

tion implicating the Fifth Amendment and Miranda. Id. at 436–40. Simpkins-McDon-

ald was detained on the side of a public road, by two officers using a calm tone, who

told him repeatedly he was not under arrest and allowed him to call his wife, who

they said could come and literally pick him up. These are not arrest-like circum-

stances. The statements Simpkins-McDonald made under these circumstances are

admissible.
                                          21
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 22 of 28 PageID #:148




                                  2. After Handcuffs

       Everyone agrees that Simpkins-McDonald was in custody for Miranda pur-

poses after the officers handcuffed him. Def’s. Mot. at 11; Resp. at 17. But the gov-

ernment argues that his statements while handcuffed should come in anyway, for two

reasons. Neither is convincing.

       First, the government argues that the public-safety exception to the Miranda

rule applies. Resp. at 17–19. It is true that officers are permitted to ask any questions

necessary to secure the officers’ or the public’s safety without administering Miranda

warnings, so long as the officers are under time pressure. New York v. Quarles, 467

U.S. 649, 655–56 (1984); United States v. Hernandez, 751 F.3d 538 (7th Cir. 2014).

But the public safety exception applies to emergency situations where there is a po-

tential imminent risk to the public or the officers. That does not describe the situation

in this case.

       In the seminal public-safety exception case, police officers chased a suspect into

a supermarket, following a tip from a woman who alleged the suspect had just raped

her and was armed with a gun. Quarles, 467 U.S. at 651–52. An officer caught the

suspect, frisked him, found an empty holster, handcuffed him, and asked where the

gun was. Id. As soon as the officer recovered the gun from a nearby empty carton, the

officer arrested the suspect and gave him the Miranda warnings. Id. In that case, the

suspect was actively fleeing and almost surely (based on the victim’s report and the

empty holster) had discarded his gun in a public place where anyone could find it.

That time-urgent situation is a far cry from the one facing Jimenez and Brines. They
                                           22
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 23 of 28 PageID #:149




had already determined that Simpkins-McDonald had no gun on his person by frisk-

ing him, Brines Body Cam at 22:01:30–22:02:04, and thus could only be concerned

about a possible gun in the car, over which they already had control and which they

were already searching. Jimenez Body Cam at 22:16:30–38.

      The other cases cited by the government involve dramatic facts much closer to

Quarles, and all far more extreme than this case. In United States. v. Hernandez, the

defendant was seen picking up a bag in an alley, running away with it, and dropping

it when he saw police officers. 751 F.3d 538, 539 (7th Cir. 2014). He told the officers,

“I just have some dope,” and handed over some heroin. Id. The Seventh Circuit deter-

mined the officers were justified in asking, without providing Miranda warnings,

what was in the bag, because it could easily have been needles for the heroin or even

a gun (given the connection to drug dealing), either of which posed a danger to the

officers. Id. at 542–43. In United States v. Khan, an officer conducting a traffic stop

saw a gun in the driver’s side door, where the driver could reach it, and was justified

in asking if the man had a gun. 937 F.3d 1042, 1054 (7th Cir. 2019). In United States

v. Mason, an officer could see that the defendant was wearing an empty holster, and

the officer had previously received a tip that the defendant had guns and drugs, so

he was justified in asking about the gun. 737 Fed.Appx. 781, 783–84 (7th Cir. 2018)

(non-precedential disposition). And in United States v. Are, local and federal law en-

forcement officers executed a search warrant to arrest a leader of the Four Corner

Hustlers gang on drug trafficking charges. 590 F.3d 499, 506 (7th Cir. 2009). The

officer knew that the gang leader had a history of gun charges, so they asked about
                                          23
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 24 of 28 PageID #:150




any guns in his home before reading him his rights. Id. The time urgency and the

strength of the evidence that a gun was at hand render these cases different from

Simpkins-McDonald’s case.

      The officers in this case were not faced with the kind of imminent threat to

safety that justifies invoking the public-safety exception. They saw evidence of two

nonviolent cannabis offenses. Resp. at 19. They patted down Simpkins-McDonald and

found no weapons or holster. Brines Body Cam at 22:01:30–22:02:04. They believed

that he was acting “nervous” and “agitated,” and this made them “concerned about

the presence of a weapon in the car.” Resp. at 19. Having viewed the body camera

footage, the Court agrees it is reasonable to characterize Simpkins-McDonald as in-

creasingly nervous and agitated as the officers searched his car. But Simpkins-

McDonald was unarmed (as confirmed by the pat-down), handcuffed (at this point),

and sitting obediently on the curb as Brines asked him about the gun. Brines Body

Cam at 22:21:05–24:00. Plus, the officers had complete control over the vehicle and

were already searching it. Id. There were no passengers in it or nearby who might

find the gun first. Although it is true that the officers were “considering driving de-

fendant’s car to a nearby parking lot or allowing defendant’s wife to pick him up and

drive him home,” they were under no obligation to do either of these things, and his

wife was not on the scene posing any kind of risk. Resp. at 19. There simply was no

need to ask Simpkins-McDonald any questions about the contents of his car without

first providing Miranda warnings.



                                          24
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 25 of 28 PageID #:151




      The government offers a secondary argument against suppressing the state-

ments that Simpkins-McDonald made while handcuffed: “that Officer Brines did not

conduct an ‘interrogation’ under Miranda.” Resp. at 19. The government asserts that

Simpkins-McDonald simply volunteered incriminating statements, which would

make those statements admissible. Resp. at 21; Abdulla, 294 F.3d at 836. The gov-

ernment further argues that to the extent Brines asked Simpkins-McDonald any

questions, they were simply reflexive responses to statements Simpkins-McDonald

made voluntarily, and therefore admissible. Resp. at 21. In the case cited for this

proposition, a defendant was arrested for disorderly conduct after a domestic dispute

and—with no prompting whatsoever—said in the squad car, “I stabbed her,” referring

to an unrelated murder he had recently committed. Andersen v. Thieret, 903 F.2nd

526, 528 (7th Cir. 1990). Confused, an officer asked, “Who?” and the defendant an-

swered. Id. The Seventh Circuit explained that the answer was admissible “because

Andersen volunteered his initial statement and the arresting officer’s reflexive ques-

tion does not constitute an ‘interrogation’ for purposes of Miranda.” Id. at 531.

      Here, a review of the body-camera footage reveals that Simpkins-McDonald

did not simply “volunteer” information and that Brines did not simply ask “reflexive

questions” in response. By the time that Simpkins-McDonald was handcuffed, he had

already been asked repeatedly by both Brines and Jimenez what was in his car.

Brines Body Cam 22:17:08–25, 22:17:30–34, 22:18:05–26, 22:20:05–07, 22:20:20–45.

After he was handcuffed, Simpkins-McDonald remained sitting on the curb and he

asked why the car was being searched. Id. 22:22:35–40. Brines explained the reason,
                                          25
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 26 of 28 PageID #:152




then asked once again what was in the car, telling Simpkins-McDonald to “be honest

with me.” Id. at 22:22:40–46. This was not a reflexive response to an out-of-the-blue

statement. It was part of the officers’ ongoing effort to make Simpkins-McDonald tell

them what was in his car, which they had repeatedly tried to get out of him. Simp-

kins-McDonald had answered “just the weed” several times and ignored the question

several other times. Id. at 22:18:00–26, 22:20:05–45. He was getting increasingly

nervous. It is as obvious to this Court as it must have been to the officers that contin-

ued questioning about the contents of the car was “reasonably likely to elicit an in-

criminating response”—the exact definition of interrogation under Miranda. Abdulla,

294 F.3d at 834. And finally, seated in handcuffs on the curb past ten o’clock at night,

with at least four officers on the scene, having been repeatedly asked about what was

in his car, Simpkins-McDonald did offer an incriminating response, revealing that a

gun was in the car and trying to explain how it got there. Brines Body Cam at

22:22:47–23:05. At this point, Simpkins-McDonald was in custody and was subject to

an interrogation. He was entitled to receive Miranda warnings. The statements he

made while handcuffed, before receiving Miranda warnings, must be suppressed.5

                              3. After Miranda Warnings

       For completeness’ sake, it is important to note that the statements Simpkins-

McDonald made after he was given his Miranda warnings are admissible. The



       5Suppressing  these statements does not require suppressing the firearm. As discussed
earlier in the Opinion, the officers had probable cause to search the car independent of Simp-
kins-McDonald’s statements, and that search turned up the firearm.

                                             26
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 27 of 28 PageID #:153




government correctly argues that even when an initial statement must be excluded

because of a Miranda violation, if it was not “obtained under coercive circumstances”

it does not taint a subsequent, consistent statement given after a defendant receives

his Miranda warnings. Oregon v. Elstad, 470 U.S. 298, 317–18 (1985). The defense

has not offered any evidence that the officers in this case employed “inherently coer-

cive police tactics or methods offensive to due process” that could have “undermine[d]

[Simpkins-McDonald’s] will to invoke his rights once they [were] read to him.” Id. at

317. True, he should have been read his rights sooner and he was in custody. But the

videos do not show a coercive setting, and the footage shows him receiving a Miranda

warning and confirming that he understood it, before continuing to answer questions.

Brines Body Cam at 22:30:32–31:08. The defense has not specifically explained why

these statements should be excluded, and under Elstad, they are admissible.

                                   IV. Conclusion

      For the reasons discussed, the government has shown that the firearm was

lawfully recovered under the automobile exception to the Fourth Amendment. The

government has also shown that the statements that Simpkins-McDonald made

while he was detained by the side of the road, but not yet handcuffed, were not the

subject of custodial interrogation. So those pre-cuffing statements are admissible. But

the statements that Simpkins-McDonald made after being handcuffed, but before re-

ceiving Miranda warnings, must be suppressed because they were the result of an

unwarned custodial interrogation.



                                          27
   Case: 1:20-cr-00696 Document #: 52 Filed: 09/16/21 Page 28 of 28 PageID #:154




      The government and Simpkins-McDonald shall confer on the next step of the

case (of course after defense counsel and Simpkins-McDonald themselves confer). The

tracking status hearing of September 17, 2021, is reset to October 22, 2021, at 8:30

a.m., but to track the case only (no appearance is required). Instead, the parties shall

file a joint status report on October 15, 2021.


                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: September 16, 2021




                                           28
